

116 SRES 633 IS: Supporting the goals of International Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome Awareness Day.
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 633IN THE SENATE OF THE UNITED STATESJune 22, 2020Mr. Markey (for himself, Ms. Collins, Mr. Van Hollen, Ms. Stabenow, Mr. Booker, Mrs. Feinstein, Ms. Harris, Ms. Warren, Ms. Sinema, and Mr. Cramer) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals of International Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome Awareness Day.Whereas the National Academy of Medicine (referred to in this preamble as NAM), formerly known as the Institute of Medicine, has found that Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome (referred to in this preamble as ME/CFS) is a serious, chronic, complex, and systemic disease that frequently and dramatically limits the activities of affected patients;Whereas, in the past, outbreaks of viruses, including outbreaks of coronaviruses, have triggered an increase in ME/CFS-like symptoms in individuals infected by those viruses;Whereas—(1)between 836,000 and 2,500,000 individuals of all ages, races, and sexes in the United States are believed to be afflicted with ME/CFS, and millions of additional individuals are afflicted by ME/CFS worldwide; and(2)the vast majority of individuals with ME/CFS are undiagnosed or misdiagnosed;Whereas ME/CFS is approximately 4 times more prevalent in women than in men;Whereas ME/CFS is a chronic disease with no known cure and leaves 1/4 of individuals with ME/CFS housebound or bedbound for extended periods of time;Whereas between 50 and 75 percent of individuals with ME/CFS cannot work or attend school;Whereas, in the United States, the economic toll of ME/CFS is $51,000,000,000 per year, including as much as $14,000,000,000 in medical costs and $37,000,000,000 in lost productivity;Whereas the cause of ME/CFS is unknown, there is no diagnostic test for ME/CFS, and there is no treatment for ME/CFS approved by the Food and Drug Administration;Whereas NAM has noted a “paucity of research” on ME/CFS and that “more research is essential”;Whereas individuals with ME/CFS struggle to find doctors to care for them, and ME/CFS is included in less than 1/3 of medical school curricula;Whereas, in recognition of the dearth of research on ME/CFS and the profound impact that the disease has on individuals with ME/CFS and their loved ones and caretakers, the National Institutes of Health is “committed to unraveling the underlying biologic cause(s) of ME/CFS as swiftly as possible, and promoting research that will inform the development of effective strategies for treatment and prevention of this devastating condition”; andWhereas, in 2020, May 12 is recognized as International ME/CFS Awareness Day: Now, therefore, be itThat the Senate—(1)supports the goals of International Myalgic Encephalomyelitis/Chronic Fatigue Syndrome Aware­ness Day;(2)recognizes and affirms the commitment of the United States to—(A)supporting research and medical education for Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and(B)promoting awareness among health professionals and the public about Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome; and(3)recognizes the continued importance of—(A)health care professionals and medical researchers who care for individuals with Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syn­drome; and(B)individuals who work to discover the cause of, and develop and improve the diagnosis of, treatments for, and a cure for, Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome. 